ON REHEARING
We granted a rehearing in these consolidated cases because it was called to our attention by counsel for Mrs. Doise that we failed to recognize that the judgment was rendered in her favor in her suit against the State of Louisiana, Through the Department of Highways, and Antoine Richard, Jr. (our docket No. 10,142) in the amount of $2,000.00. We concede this error on our part.
It was stipulated in the trial court that her vehicle was totally destroyed in the accident and that its value at that time was $2,000.00. Mrs. Doise should have judgment in this amount.
Accordingly, for reasons stated in our original opinion, the judgment of the district court in each of these suits, insofar as the same was in favor of the State of Louisiana and against the plaintiffs, is reversed and set aside, and (1) in Suit No. 10,141 judgment is rendered herein in favor. *290of Mrs. Sally B. Doise and against the State of Louisiana, Through the Department of Highways, and Antoine Richard, Jr., jointly and in solido, in the amount of $2,000.00, together with legal interest thereon from the date of judicial demand, until paid; and (2) judgment in Suit No. 10,142 is rendered in favor of Mr. and Mrs. Doise and State Farm Mutual Automobile Insurance Company and against the State of Louisiana, Through the Department of Highways, and Antoine Richard, Jr., in solido, in the sum of $3,000.00, subject to the subrogation rights of State Farm Mutual Automobile Insurance Company, together with legal interest thereon from date of judicial demand, until paid, and for all such costs as are permitted by law. In all other respects the judgments are affirmed.
Affirmed in part, reversed in part, original opinion amended and as amended, rendered.